The evidence in this case is without dispute or conflict. By this evidence the corpus delicti was fully established, and the principal insistence of appellant is that there was not sufficient evidence as to his guilty participation in the operation of the still to go to the jury. The lower court held the evidence sufficient to make a jury question, and therefore declined to direct a verdict by refusing to appellant the affirmative charge requested in writing. In this, the court was not in error. The testimony of the several state witnesses tended to show that this appellant and four other men were all busily engaged about the still and in its operation at and just before the raid of the officers, that all of the men at the still ran and tried to escape when the officers approached, and this appellant was overtaken and captured and brought back to the still. The "raid" took place in the afternoon, and there was some testimony, also without dispute, to the effect that this appellant and others were at the still during the morning of the same day, and he was seen near the still gathering pine knots or other fuel for the still.
The trial court, it seems to us from the record, by its rulings carefully safeguarded the substantial rights of this appellant. The several exceptions to the court's rulings upon the admission of evidence are without merit; and the charges refused to defendant were all properly refused, some as not being in point, and others because they were merely repetition of instructions already given to the jury by the court in the oral charge, and by certain charges given at the request of defendant.
There being no reversible error, and the record proper being regular in all respects, the judgment of conviction from which this appeal was taken will stand affirmed.
Affirmed.